DETAILED ACTION
Applicants’ arguments, filed 27 January 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
In the prior office action, claim 22 and 45 were rejected on the grounds of 35 U.S.C. 112(a) and 112(b) for their recitation of the phrase “in need thereof.” This rejection has been withdrawn in view of the amendment to claim 22 deleting the phrase “in need thereof.”
The examiner previously rejected the instant claims as being obvious over Saito et al. (Biochemical and Biophysical Research Communications, Vol. 276, 2000, pages 767-772) in view of Bivas-Benita et al. (European Journal of Pharmaceutics and Biopharmaceutics, Vol. 58 (2004), pages 1-6). This rejection has been withdrawn. This is because the instant claims no longer recite administration of nanoparticulate α-klotho to a subject not experiencing oxidative stress. As such, the claim amendment adding the text “wherein the mammalian subject has an oxidative stress lung injury” is sufficient to result in withdrawal of the applied rejection because the prior art do not teach administering α-klotho to a mammalian subject with an oxidative stress lung injury.

Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 20, 22, 25, 34-42, and 44-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for administration of an α-klotho protein or a nucleic acid encoding said protein to the lung, does not reasonably provide enablement for treating a lung disease or treating lung injury.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).

As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative skill level

The invention relates to a method of treating a lung disease or lung injury 
As illustrative of the state of the art, the examiner cites Mohammadi et al. (US 2017/0226172 A1), which was cited previously in the file record. Mohammadi et al. (hereafter referred to as Mohammadi) is drawn to specific fusion proteins, as of Mohammadi, title and abstract. Mohammadi provides various teachings relating to the α-klotho protein. Specifically, the α-klotho protein appears to be involved in the binding to various FGF (fibroblast growth factor) proteins, as of at least paragraph 0097 of Mohammadi. Nevertheless, the therapeutic agent administered by Mohammadi is a fusion protein of a fibroblast growth factor fused to a heterologous amino acid sequence, not α-klotho protein. As such, while Mohammadi provides teachings of the role of α-klotho in disease, nothing in Mohammadi would have indicated that administration of α-klotho by inhalation or aerosol to a patient suffering from a lung disease caused by oxidative damage or oxidative stress.
Also as relevant, the examiner cites Ravikumar et al. (American Journal of Physiological Lung Cellular and Molecular Physiology, Vol. 307, 2014, pages L566-L575), which was cited previously in the prosecution history. Ravikumar et al. (hereafter referred to as Ravikumar) teaches that α-klotho protects against oxidative damage in pulmonary epithelia, as of Ravikumar, page L566, title. Ravikumar teaches that systemic elevation of α-klotho alleviated oxidative damage in acute hyperoxic lung injury, as of Ravikumar, sentence bridging page L571 and L572.
Nevertheless, the examiner takes the position that evidence supporting the idea 
The examiner further cites the post-filing date reference Zhang et al. (FASEB BioAdvances, Vol. 1, 2019, pages 675-687). This reference teaches that α-klotho is not expressed naturally in the lung, though suggests the possibility that α-klotho could be artificially expressed in the lung in future therapeutic opportunities, as of Zhang, page 675, title and abstract. Zhang appears to conclude that α-klotho must enter the lung from another source, as of Zhang, page 684, right column. Nothing in Zhang indicates that administration of α-klotho to the lung is known to treat a lung disease.
The examiner also cites Rakugi et al. (Endocrinology, Vol. 31, 2007, pages 82-87). Rakugi et al. (hereafter referred to as Rakugi) is drawn to the anti-oxidative effect of klotho, as of Rakugi, page 82, title and abstract. However, Rakugi actually appears to be drawn to comparing normal mice against mice who have been genetically manipulated such that their klotho gene is inoperative. Rakugi found that the thus-genetically manipulated mice experience premature aging, as of Rakugi, page 82, right column, top paragraph. Rakugi also found that administration of the klotho protein to cultured cells reduced hydrogen peroxide induced apoptosis, as of Rakugi, page 86, left column, second full paragraph. However, this does not appear to provide enablement for treating a lung disease characterized by oxidative damage or oxidative stress using klotho protein or a gene encoding klotho protein as the therapeutic agent. 

		

The breadth of the claims
The term “treat” is very broad in that it refers to massively different effects, from slight amelioration of symptoms caused by a disease to complete resolution.

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
The examiner reviewed the examples in the instant specification. 
With regard to instant Example 1, on pages 19-26 of the instant specification, this example does not appear to relate to α-klotho. 
With regard to instant example 2, the title of instant example 2, as of page 26 of the instant specification, is drawn to α-klotho deficiency in acute kidney injury contributes to lung injury. However, just because α-klotho is deficient in a certain type of injury does not mean that administering α-klotho will cure the injury. On page 26, paragraph 0075, applicant discloses intraperitoneal injections of α-klotho; this differs from the required administration via inhalation or aerosol. This appeared to have some beneficial effects, in that α-klotho may result in a decrease of some analytes and an increase of other analytes, as of figures 10A and 10B of the instant specification. Nevertheless, this data, being drawn to kidney injuries does not show that α-klotho 
With regard to instant example 3, the data presented therein appears to be drawn to the effect of administration of extracellular matrix, and does not appear to relate to α-klotho administration.
With regard to instant example 4, the examiner notes the following. In this example, applicant exposes animals to a very high level of oxygen (90% O2) and finds that those who have been treated with α-klotho have less markers of oxidative damage than those who have not been treated with α-klotho. See the instant specification on page 36, Table 4, reproduced below.

    PNG
    media_image1.png
    264
    863
    media_image1.png
    Greyscale

As best understood by the examiner, this example may conceivably show that for subjects administered α-klotho (or a nucleic acid encoding α-klotho) prior to oxidative damage with 90% oxygen administered to the lungs, the pre-administration of α-klotho results in less oxidative damage as compared with an animal to whom α-klotho was not pre-administered.
Nevertheless, this fails to enable the reduction in oxidative stress or oxidative damage to a subject already suffering from oxidative stress or oxidative damage.
There would have been no expectation that a medical intervention intended to reduce symptoms in a disease that had not yet occurred would have been enabled for 
Applicant provided data in Example 4 which appears to show that administering klotho or a nucleic acid encoding klotho to a patient who has not have oxidative damage or stress to the lungs reduces such damage upon encountering oxidative damage or stress. This does not provide enablement for a method reducing oxidative damage or stress in a subject already suffering from oxidative damage or stress by administering klotho or a nucleic acid encoding klotho to said patient.
As such, the specification provides no direction or guidance for practicing the claimed invention in its “full scope”. No reasonably specific guidance is provided concerning useful therapeutic protocols for treating lung disease and lung injuries, other than the results shown in example 4.

4.	The quantity of experimentation necessary



5. Enabled Subject Matter:
The examiner notes that instant claim 17, if amended in the following manner, would appear to be enabled.

Claim 17 (Proposed Amendment): A method [[ ]] comprising administering a pharmaceutical preparation comprising a plurality of nanoparticles to [[ ]] a subject via inhalation or aerosol delivery, wherein the nanoparticles contain a drug, wherein the drug is an α-Klotho protein or a nucleic acid encoding α-Klotho; wherein the subject has [[ ]] a lung disease which is an acute lung injury (ALI) or acute respiratory distress syndrome (ARDS), and wherein the lung disease is characterized by oxidative damage or oxidative stress.

The reason that the proposed amendment would not be subject to a rejection for lack of enablement is that the claim, as of the proposed amendment, would no longer 


Response to Declaration Under 37 C.F.R. 1.132
A declaration under 37 C.F.R. 1.132 was submitted with applicant’s response on 27 January 2022. The subject matter of this declaration has been addressed below.
In item #4 of the declaration, declarant takes the following position.

    PNG
    media_image2.png
    178
    645
    media_image2.png
    Greyscale

In view of this statement, the examiner performed an additional search regarding the connection between cigarette smoke and oxidative stress. As a particularly relevant reference in this regard that is newly cited in this office action, the examiner cites Pfeifer et al. (Oncogene, Vol. 21, 2002, pages 7435-7451).
Pfeifer et al. (hereafter referred to as Pfeifer) is drawn to carcinogenesis of cigarette smoking, as of Pfeifer, page 7435, title and abstract. With regard to cigarette smoke and oxidative damage, Pfeifer teaches the following, on page 7437, right column, relevant text reproduced below.

    PNG
    media_image3.png
    276
    560
    media_image3.png
    Greyscale

Pfeifer teaches the chemical methods by which the carcinogens in cigarette smoke damage DNA, as of Pfeifer, page 7440, Table 1, reproduced in part below.

    PNG
    media_image4.png
    496
    1143
    media_image4.png
    Greyscale

It is not fully clear as to what extent the mechanisms of DNA damage described by Pfeifer are oxidative. Furthermore, even if, purely en arguendo, the mechanisms of DNA damage are oxidative, it is unclear as to what oxidation is being caused by the cigarette smoke itself, and what oxidation is being caused by the cytochrome P450 enzymes internal to the human body that are attempting to metabolize the toxins in cigarette smoke. See Pfeifer, page 7437, right column, bottom paragraph and page 

    PNG
    media_image5.png
    355
    558
    media_image5.png
    Greyscale

In view of the teachings of Pfeifer, the examiner understands the following about cigarette smoke. First, the examiner does not dispute declarant’s position that cigarette causes oxidative stress. However, the examiner takes the position that as cigarette smoke comprises a large number of different toxic chemicals, some of the cancer-causing effects of cigarette smoking are caused by chemical mechanisms other than oxidative stress. Therefore, it is unclear to the examiner as to what extent declarant’s testing regarding cigarette smoke can apply to forms of oxidative stress other than cigarette smoke.
Declarant then conducts the following experiment, as of paragraph 6 of the declaration, reproduced below.

    PNG
    media_image6.png
    244
    649
    media_image6.png
    Greyscale

In view of the above-reproduced text, the examiner performed an additional search regarding lactate dehydrogenase as a marker of cytotoxicity. As a result of this search, the examiner cites Drent et al. (European Respiratory Journal, Vol. 9, 1996, pages 1736-1742). Drent et al. (hereafter referred to as Drent) is drawn to lactate dehydrogenase as an indicator of lung damage or inflammation, as of Drent, page 1736, title and abstract. Drent teaches the following on page 1736, left column, relevant text reproduced below.

    PNG
    media_image7.png
    195
    719
    media_image7.png
    Greyscale

Chemically, the increase of LDH appears to be caused by excessive cell lysis, which releases LDH previously present in the cell to the extracellular space, as of Drent, page 1736, right column. 
However, additional testing by Drent appears to indicate the following, as of Drent, page 1739, right column, Table 1, reproduced below.

    PNG
    media_image8.png
    466
    722
    media_image8.png
    Greyscale

As such, the above-reproduced table appears to indicate that lactate dehydrogenase is not significantly released due to oxidative damage, but is significantly released due to damage from soluble metal salts or insoluble toxic particles.
In declarant’s data, declarant found that administering klotho containing nanoparticles did appear to significantly reduce lactate dehydrogenase release as compared with klotho in the absence of nanoparticles, especially at longer time points. See the graph reproduced below from figure 1 of the declaration.

    PNG
    media_image9.png
    296
    206
    media_image9.png
    Greyscale

The y-axis in this graph refers to LDH amount, with a lower bar indicating lower LDH. As such, the klotho nanoparticles do appear to have significantly less LDH as compared with klotho in the absence of nanoparticles. This would appear to be a statistically significant improvement. Nevertheless, in view of the teachings of Drent, this would appear to indicate that the reduction of LDH in the klotho nanoparticles versus klotho by itself indicates that klotho nanoparticles mediate against the non-oxidative damage of cigarette smoke, rather than oxidative damage caused by cigarette smoke.
As such, the declaration fails to show that klotho nanoparticles treat oxidative stress or oxidative damage, as required by claims 17 and 22. The declaration fails to show that the klotho nanoparticles treat an acute lung injury related to oxidative stress, as required by instant claim 25. As such, the previously applied rejection on the grounds of lack of enablement has not been withdrawn in view of the data presented in the declaration. 

Response to Arguments
Applicant has provided arguments in applicant’s response on 27 January 2022 (hereafter referred to as applicant’s response). These arguments are addressed below.
As an initial matter, various arguments in applicant’s response appear to be drawn to rejections that have been withdrawn, such as the previously applied new matter rejection, the previously applied obviousness rejection, and the previously applied indefiniteness rejection. These arguments are therefore understood to be moot and have not been addressed substantively.
With regard to the previously applied rejection on the grounds of lack of enablement, this has been addressed as of applicant’s response, page 5, bottom four lines, and onto page 6. This argument has been addressed below.
In applicant’s response, applicant first summarizes declarant’s results. Then, applicant argues that in vitro tests can be used to show enablement, citing MPEP 2164 and In re Brana, 51 F.3d 1560, 1566, 34 USPQ2d 1436, 1441 (Fed. Cir. 1995).
In view of this argument, the examiner searched MPEP 2164 for references to the cited case. The cited case appears to have been referenced at MPEP 2164.07(I)(B), which states that the examiner has the initial burden of challenging an asserted utility. Only after the examiner has provided evidence showing that one of ordinary skill in the art would reasonably doubt the asserted utility does the burden shift to the applicant to provide rebuttal evidence sufficient to convince one of ordinary skill in the art of the invention’s asserted utility.
As an initial matter, the examiner notes that in the instant case, the examiner has not rejected the instant application on the grounds of 35 U.S.C. 101 for lack of utility. As 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612